Citation Nr: 1030439	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  04-38 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for asthma, to include as 
secondary to service-connected posttraumatic stress disorder 
(PTSD).

3.  Entitlement to a higher initial rating for service-connected 
PTSD, currently evaluated as 30 percent disabling prior to May 
12, 2009, and 70 percent disabling beginning May 12, 2009.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In September 2006, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims folder.  
In December 2007, the Board remanded the case for further 
evidentiary development.  The case has now been returned to the 
Board for further appellate action.

As noted in the December 2007 Remand, during the September 2006 
hearing, the Veteran raised the issue of entitlement to service 
connection for erectile dysfunction secondary to medication being 
taken for treatment of his service-connected PTSD.  (See 
Transcript at pages 14 and 23-24.)  In a report dated in 
September 2006, a VA psychiatrist who treats the Veteran 
specifically concludes that the Veteran has an "erectile 
disorder, possibly as a result of medication taken to control his 
PTSD symptoms."  The issue of entitlement to service 
connection for erectile dysfunction secondary to 
medication taken for service-connected PTSD has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is again 
referred to the AOJ for appropriate action in the first 
instance.  

The issues of entitlement to service connection for hepatitis C 
and service connection for asthma, including as secondary to 
service-connected PTSD, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  For the period prior to September 28, 2006, the occupational 
and social impairment from the Veteran's PTSD is severe.  

2.  For the period on or after September 28, 2006, the 
occupational and social impairment from the Veteran's PTSD is 
more severe (pronounced) but does not more nearly approximate 
total impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating of 50 percent, but 
not higher, for PTSD have been met for the period of January 31, 
2003, to September 28, 2006.  38 U.S.C.A. §§ 1155, 5107(b)  (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a higher initial rating of 70 percent, but 
not higher, for PTSD have been met for the period on or after 
September 28, 2006.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).  The requirements apply to all five 
elements of a service connection claim:  Veteran status, 
existence of a disability, a connection between a Veteran's 
service and the disability, degree of disability, and effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).  Moreover, such notice errors may be cured by issuance of 
a fully compliant notice, followed by readjudication of the 
claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(reaffirming that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).

In this case, in a March 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
a claim for service connection of PTSD, as well as what 
information and evidence must be submitted by the Veteran and the 
types of evidence that will be obtained by VA.  Additional 
letters mailed to the Veteran in January 2008 and March 2009 
advised the Veteran how disability evaluations and effective 
dates are assigned, and the type evidence which impacts those 
determinations.  The claim was last readjudicated in July 2009.  

Moreover, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for PSTD.  In 
Dingess, the Court held that in cases in which service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. 
§ 3.159(b)(3)(i) (2009).  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.  
See generally Turk v. Peake, 21 Vet. App. 565 (2008) (providing 
that where a party appeals from an original assignment of a 
disability rating, the claim is classified as an original claim, 
rather than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 
12 Vet. App. 119 (1999) (establishing that initial appeals of a 
disability rating for a service-connected disability fall under 
the category of "original claims"). Accordingly, the Board finds 
that VA's duty to notify has been met. 

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes service treatment 
records, post-service VA and private treatment records, VA 
examination reports, and hearing testimony.  

As noted above, the Board remanded the case for further 
evidentiary development in December 2007.  The Appeals Management 
Center (AMC) requested and obtained records pertaining to 
treatment the Veteran received for his PTSD at the Brooklyn VA 
Medical Center (MC) since January 2003.  The AMC also afforded 
the Veteran a VA PTSD examination in May 2009; however, the 
report on the examination shows that the examiner failed to 
provide the requested opinion as to the appropriateness of the 
Global Assessment of Functioning (GAF) score assigned at the time 
of the April 2003 VA PTSD examination.  The examiner claimed that 
she was "unable to locate this examination within the C-file."  
As such, the Board finds that there has not been substantial 
compliance with the directives of the 2007 Remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  

Nevertheless, the Board finds that a remand of the claim is 
unnecessary to correct the error as the Veteran has not been 
harmed by this error by reason of the decision rendered herein.  
See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The Board 
previously recognized that while the April 2003 VA examiner 
concluded that the Veteran's symptomatology was severe, he 
assigned a GAF score of 60, a score that corresponded with a 
moderate level of symptomatology.  As discussed thoroughly below, 
the totality of the evidence indicates that the Veteran's 
symptomatology is severe, and an evaluation generally indicative 
of such impairment (i.e., an evaluation of 50 percent or higher) 
is deemed warranted.  Additionally, the Board finds that the May 
2009 VA examination report is otherwise adequate for evaluation 
purposes because the examiner reviewed the claims file, 
considered the contentions of the Veteran, and addressed the 
relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 
(2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  
For these reasons, a remand is unnecessary.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying relevant records and submitting consent to 
release information forms.  Thus, he has been provided with a 
meaningful opportunity to participate in the claims process and 
has done so.  The Board finds that VA's duty to assist has been 
met.  

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1 (2009).  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2 (2009); 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3 (2009); where there is 
a question as to which of two evaluations apply, assigning a 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 38 C.F.R. § 
4.7 (2009); and, evaluating functional impairment on the basis of 
lack of usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Under the General Rating Formula for Mental Disorders, a 30 
percent rating contemplates occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).

A 50 percent rating contemplates occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id. 

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name. Id.

One factor for consideration is the GAF score, which is based on 
a scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).  GAF scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  



Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In a July 2003 rating decision, the RO granted service connection 
for PTSD and assigned a rating of 30 percent under Diagnostic 
Code 9411 effective from January 31, 2003, the date of receipt of 
the Veteran's original claim for service-connected compensation 
benefits.  In a July 2009 rating decision, the AMC increased the 
disability rating to 70 percent, effective from May 12, 2009, the 
date of a VA examination. 

In the Veteran's January 2003 claim for benefits, he complained 
of constant anger, frustration, nightmares, survivor's guilt, and 
panic attacks.   He required medication for his symptoms.   

The first post-service medical evidence pertaining to the 
Veteran's mental health is dated in 1996.  Private treatment 
records from Dr. N.B. dated from March 1996 to March 2003 show 
that the Veteran was being followed at that time for regular 
check-ups, which included status updates on his mental health.  
His panic attacks eventually became manageable.  Records also 
indicate that the Veteran engaged in transvestitism [the practice 
of cross-dressing] and that he tried to manage his desire to do 
so.  The Veteran was also noted to have complained that he 
experienced a sense of "impending doom" with thoughts that he 
was going to die.  

A December 2002 Physician's Questionnaire showed that Dr. N.B. 
reported that he had been treating the Veteran for the past seven 
years.  Dr. N.B. indicated that the Veteran had recurrent major 
depression and a generalized anxiety disorder related to service, 
but he was not unemployable.  Dr. N.B. maintained that the 
Veteran functioned only because he was on anti-depressant and 
anti-anxiety medications, and that before he was stabilized, he 
met many of the criteria set forth in VA's rating schedule for a 
30 percent or higher evaluation.

In an April 2003 VA examination report, the examiner related that 
the Veteran described a history of an extreme sense of betrayal 
in Vietnam while serving under "incompetent and reckless" 
officers.  The examiner noted that the Veteran had a lifelong 
pattern of fighting with authority he distrusted and defending 
those he believed were at the mercy of the authority, which 
explained a great deal of his occupational difficulties.  The 
examiner maintained that the Veteran had had "serious" 
psychological difficulties since Vietnam with functioning marked 
by interpersonal anger, fighting, isolative behavior, paranoia, 
hypervigilance, emotional lability, frequent nightmares, sleep 
disturbances, and intrusive thoughts.  The Veteran also slept 
with a knife under his bed.  The examiner further reported that 
the Veteran experienced his first panic attack in 1995 for which 
he was placed on medication by Dr. N.B.  He had not experienced a 
serious panic attack since being placed on the medication.  He 
currently received individual psychotherapy in which he was 
learning how to process his constant rage and sense of 
helplessness, and his inability to manage his reactions to people 
in positions of power.  The examiner observed that the Veteran 
was "extremely emotional" during the interview.  The Veteran 
reported that his rage continued unremitted and that he needed 
medication to manage his work life.  He also felt that his 
symptoms were worsening since the 9/11 terrorist attacks.

The Veteran at that time had been married to his wife for 28 
years, whom he credited as having "saved his life."  He 
reported having had 10 jobs during this period that were all in 
the airfreight industry, which he described as a very high 
pressure industry.  He claimed he got into fights with his 
supervisors.  He was currently managing an airfreight company at 
an airport.  He felt proud that he had not been mentally or 
physically abusive to his two children.  

On mental status examination, the examiner observed that the 
Veteran presented at the interview casually dressed.  He also 
appeared to be of above average intelligence, and he appeared to 
be a capable and caring individual according to the examiner.  
His mood was anxious and constricted, and his affect was full 
range.  His thoughts were within normal limits.  There was no 
evidence of a thought disorder, and there was no report of 
suicidal or homicidal ideations.  There were no reported visual 
or auditory hallucinations.  Rather, the examiner maintained that 
the Veteran reported a host of symptoms consistent with 
"severe" PTSD, including sleep disorder, frequent nightmares, 
emotional lability, intense anger, paranoia, irritability, 
interpersonal difficulties (such as tending to both isolate and 
get into fights with others), and panic attacks.

On Axis I, the examiner provided a diagnosis of PTSD, chronic, 
"severe," and panic attacks.  The examiner assigned a GAF score 
of 60.  The examiner commented that the Veteran was competent to 
work and manage his financial affairs.  The examiner noted that 
the Veteran was suffering from chronic and severe PTSD and had 
managed over the years despite his difficulties in maintaining 
employment and family life.  

In an October 2005 statement, VA physician Dr. H.S. reported that 
the Veteran suffered from PTSD related hyperreactivity, intrusive 
memories and nightmares, insomnia, and depression for which he 
took medications.  In a September 2006 statement, Dr. H.S. 
additionally reported that the Veteran was virtually always on 
alert, he was very anxious, and his anger was a continual problem 
for him, putting his job in jeopardy. 

At the September 2006 Board hearing, the Veteran testified that 
he currently worked as an office manager at a commercial freight 
porter, which he explained was a very stressful business.  He was 
the only person who worked in his office.  He had worked in that 
business for 41 years and was promoted to a managerial position, 
a status he had held for the past 15 to 20 years.  He testified 
that he was having increasing difficulty in the performance of 
his job.  He got into verbal and physical fights with people 
because his anger management would get out of control.  He had a 
history of being fired from one job, and he came close to being 
fired a couple of times at his current job.  He also experienced 
memory problems and intrusive thoughts while on the job.  He 
experienced panic attacks two to three times a week but 
precipitory attacks all the time.  He complained that he 
patrolled his house, and that he had nightmares which included 
accidentally striking his wife during his sleep.  His only close 
friends were people who served with him in Vietnam.  In response 
to the question of whether he considered keeping a knife under 
his bed an obsessive ritual, he replied in the affirmative.  

VA treatment records dating from May 1970 to January 2008 show 
that he was being followed for PTSD by Dr. H.S.  At all times the 
Veteran was reported to have presented at exams alert and 
oriented in all spheres, and he was well-groomed.  He remained 
employed at the airport.  He always denied that he experienced 
suicidal or homicidal ideations.  In addition, in January 2004, 
the Veteran reported that he saw his anger as a necessary asset 
in his business, but it was also a liability.  It was noted that 
the Veteran was to attend an anger management group.  In April 
2004, he maintained that he was getting even more short-tempered 
over the war in Iraq and his work at the airport.  In January 
2005, he reported that he was very bothered by the war in Iraq 
which was affecting his sleep and anxiety.  In April 2005, he 
related that he was having a difficult time upon finding out that 
an employee was sabotaging his files.  He was now alone in the 
office so he was very stressed.  He described that he had vivid 
nightmares of him being on the golf course and the club would 
turn into a M16 and the Vietcong were in the trees.  In February 
2006, he complained that he continued to get angry and frustrated 
with people.  In July 2006 he reported he was disturbed by the 
news from Iraq as the improvised explosive devices reminded him 
of men from his unit who were killed in a vehicle that went over 
a powerful mine.  In December 2006, the record appears to 
indicate that the Veteran had experienced more anxiety attacks 
because he was not using his medications correctly.  In addition, 
the Veteran reported that he hired a part-time worker who was 
working out well which placed less pressure on him.  In June 
2007, the Veteran reported that he was doing well.  The examiner 
noted that the Veteran's symptoms were more muted.  

In an undated document that was provided to the Veteran in 
November 2008 in response to a Privacy Act request for records, a 
VA Assessment and Evaluation noted that the Veteran appeared at 
the interview casually attired, and he was polite and cooperative 
in the interview.  His eye contact was fair and affect anxious-
depressed and congruent to mood.  There was no evidence of a 
thought disorder or auditory or visual hallucinations.  His 
insight and judgment were fair.  His "C/P" was good.  He 
continued to live with his wife of 33 years and described his 
marriage and family life as positive, loving, and supportive.  He 
continued to be employed at the airport as a terminal manager of 
operations.  He coped with intrusive memories, panic and anxiety 
attacks, irritability, depression, and nightmares through working 
as much as possible and keeping himself as busy as possible.  He 
had experienced an increase in distressing and vivid nightmares 
and intrusive thoughts since 2005, which he attributed to the 
ongoing war in Iraq as stimulating and reviving old memories.  He 
continued to grieve the loss of his friends with whom he served.  
He avoided Vietnam stimuli.  He avoided arguments fearing that he 
would become violent; however, if someone acted aggressively in 
his perception and did not heed his warnings to cease, he lost 
control and became violent to the degree that others need to 
intervene in order to stop him.  He claimed that he avoided 
contact with family and friends of which he had few as he found 
relating to others too stressful.  He continued to avoid getting 
close to others fearing that he might lose them.  He reported 
difficulty with interpersonal relationships at work with peers 
and those in authority.  It was noted that in the brief time he 
had participated in individual therapy with the preparer of the 
current report, he had reported on at least two incidents at work 
which became physical.  A diagnosis of PTSD was provided on Axis 
I for which a GAF score of 60 was assigned.  [In a January 2009 
statement, the Veteran reported that the foregoing assessment was 
prepared by Dr. J.I. and that his treatments had been increased 
to twice weekly visits due to increased nightmares and mental 
stress.]

The May 12, 2009 VA examination report indicates that the 
examiner reviewed the claims file.  The examiner reported that 
the Veteran continued to be employed at the airport as an office 
manager.  He missed very few days at work over his career as he 
made a conscious effort to go in even when he would rather not 
out of responsibility to his family.  He reported on multiple 
problems on the job.  He claimed he fought with everyone at work, 
and he took medication every day on his way into his office as he 
experienced anticipatory anxiety.  He had difficulty with his 
memory at work and had to write everything down.  He also had 
problems concentrating.  He claimed he had to work by himself as 
he was unable to get along with co-workers.  He reported on an 
incident that occurred approximately six months ago when he 
reacted to a co-worker in an aggressive and physical way.  

He had a close relationship with his wife over the years but the 
last year had been more difficult due to changes in him that had 
resulted from his engagement in psychotherapy.  Additionally, he 
suffered from erectile dysfunction due to side effects of the 
medications he took for his anxiety disorder which resulted in 
him moving away from his wife emotionally.  He wanted to be close 
to his wife but he also felt a desire to be alone.  He spent many 
nights sleeping in the basement in part due to his nightmares 
because he became violent in his sleep.  As for his two adult 
children, he reported that he had a "living relationship" with 
them, but that he often kept to himself.  He spent his free time 
alone at home in his basement.  He watched television and thought 
about Vietnam.  He had two friends from Vietnam, neither of whom 
was local.  He had no leisure activities that he engaged in with 
friends or peers.  He had a "ritual" of going out to dinner 
with his wife on Friday evening.  He denied any involvement in 
legal problems.  

He continued to see Dr. H.S.  Additionally, he reported that he 
began psychotherapy with social worker J.I. [previously referred 
to as Dr. J.I. by the Veteran and preparer of the undated VA 
Assessment and Evaluation discussed above] in 2008 for 
approximately eight months before he took a break due to 
activation of memories in his symptoms.  He maintained that the 
majority of his symptoms had worsened over the past twelve months 
when treatment began due to the recall and processing of multiple 
traumatic memories as well as a discussion of his functioning 
since Vietnam.  

The examiner noted that with respect to PTSD, the Veteran 
endorsed the full range of symptoms at a "severe" level.  The 
Veteran's current complaints were as previously described (e.g., 
panic attacks, anxiety, depression, intrusive thoughts, 
nightmares, avoidance of Vietnam stimuli, memory problems, 
survivor's guilt, etc). He maintained that he had been 
experiencing an increase in feelings of detachment and 
estrangement from his wife and children since he began treatment.  
He endorsed a foreshortened sense of future, stating that he felt 
like he was dying, but he would not commit suicide out of 
responsibility to his wife and children.  He maintained that his 
depression was moderate to severe and had been daily and ongoing 
since approximately mid 2008.  His mood was very depressed and 
very worried, which had worsened since his treatment.  The 
examiner maintained that the Veteran also described ritualistic 
behaviors that began in Vietnam and had continued for the past 
forty years which caused significant impairment in his social 
relationships and overall functioning.  The ritualistic behavior 
was described as entailing his use of drugs and 'cross-dressing'.  

On mental status examination, the examiner observed that the 
Veteran appeared visibly anxious with perspiration and a flushed 
face upon entering the examination room.  He maintained 
appropriate eye contact and was cooperative and related 
throughout the interview.  He did not present with inappropriate 
behavior.  His motor functioning was notable in that his distress 
was apparent.  He was tense and shaking while describing his 
symptoms.  His mood was stable, and his affect was full and 
congruent.  His speech was within normal limits, and his thoughts 
were well-organized and logical.  His thought content was notable 
for excessive guilt and irrational feelings of worthlessness as 
well as a marked level of anxiety.  There was no impairment of 
thought process or communication.  He endorsed chronic passive 
suicidal ideation but denied any intent or plan.  He denied 
homicidal ideation.  No unusual perceptual experiences were 
elicited.  He was alert and oriented times three.  He was found 
to be attentive.  He complained of difficulties with memories 
that were recent over the past year, but he denied difficulties 
with remote memory.  He was estimated to be in the average to 
above average range of intellectual ability.  His insight and 
judgment were good.  The examiner maintained that the Veteran 
appeared to be able to manage his VA benefits, and he was 
independent in all activities of daily living.  

On Axis I, the examiner provided diagnoses of chronic PTSD and 
depression, and assigned a GAF score of 50.  The examiner found 
that the Veteran met the criteria for two psychological disorders 
which were essentially intertwined.  The examiner maintained that 
most of the Veteran's depression appeared related to his 
traumatic service experiences, and the reported on recent 
intensification of his feelings of melancholy was as the result 
of his outpatient treatment for PTSD.  The examiner noted that 
the Veteran also reported on a history of child abuse which was a 
contributing factor to his feelings of melancholy and depression.  
The examiner maintained that it was impossible to tease out the 
effects of his PTSD from those of the depression and/or 
individual impact on his functioning as they were comorbid 
diagnoses and essentially related.  

The examiner noted that the Veteran's psychiatric symptoms were 
in the moderate to severe range.  His symptoms impacted his 
social functioning in that he was completely withdrawn from his 
peers.  He also experienced increasing feelings of distance from 
his wife and his children.  His engagement in ritualistic 
behaviors was a way to sooth distressing emotional states 
including intense anger and sadness which impacted his social 
functioning.  These behaviors had destroyed the Veteran's 
feelings of positive self-regard and impaired his relationships 
with others due to feelings of shame and guilt.  His occupational 
functioning had been affected by his hypervigilance, his constant 
arguments and fights with co-workers, and his frequent episodes 
of panic.  Over the course of his 35 years working at the 
airport, the Veteran had held ten different jobs there as a 
result of his difficulty working with others.  Lastly, the VA 
examiner noted that at this point, the Veteran essentially worked 
alone, but his ability to maintain his employment if his symptoms 
continued at this level was questionable.  

Period from January 31, 2003, to September 28, 2006

The above evidence shows that the Veteran's PTSD is manifested by 
intense anger, nightmares, insomnia, depression, anxiety, panic 
attacks, irritability, survivor's guilt, isolative behavior, 
paranoia, hypervigilance, emotional lability, intrusive thoughts 
and memories, memory difficulties, and a sense of helplessness.  
He requires medication to control his sleep disturbances, panic 
attacks, anxiety, and depression.  These are symptoms congruent 
with a level of impairment associated with a 30 percent 
evaluation as well as a 50 percent evaluation under the General 
Rating Formula.  In addition, the Veteran sleeps with a knife 
under his bed and has held 10 different jobs over the years.  He 
has interpersonal difficulties as he tends to get into verbal and 
physical fights with others, and has difficulty with supervisors 
at work or people in positions of power over him.  These symptoms 
reflect a more serious level of impairment.  On mental status 
examination, the Veteran clearly displayed an anxious mood.  The 
April 2003 VA examiner described the Veteran's PTSD symptoms as 
"severe."  Thus, the Board finds that the Veteran's symptoms 
more nearly approximate the severe symptomatology associated with 
a 50 percent evaluation.  The Board is cognizant that the April 
2003 VA examiner assigned a GAF score of 60 which is generally 
assigned for symptoms causing a moderate level of impairment; 
however, the GAF score only provides guidance and is not 
determinative of the proper evaluation to be assigned.  Here, the 
totality of the evidence shows that the Veteran's symptoms are 
indeed severe. 

While the Veteran has had 10 different jobs over the years, he 
managed to maintain steady employment in the airfreight industry 
for decades, and he currently worked as an office manager.  He 
also has been married to his wife for over 30 years, and he 
reported that he was proud of his relationship with his kids.  In 
addition, he reported that he had established long-term 
friendships with people who served with him in Vietnam.  Thus, 
while the Veteran has difficulty establishing and maintaining 
effective work and social relationships, he nevertheless retains 
the ability to establish such relationships.  He has repeatedly 
asserted that his job is stressful but he has clearly adapted to 
such circumstances as he has maintained steady employment and was 
even promoted to a managerial position, a position he reported he 
has held for 15 to 20 years.  

VA treatment records also show that he denied that he had 
suicidal ideations.  As for the Veteran's panic attacks and 
depression, such attacks and disturbances of mood are 
contemplated in a 50 percent evaluation.  By the Veteran's own 
account, the attacks are managed by medication.  He also takes 
medication to control his depression.  As such, the attacks and 
depression are not productive of such impairment that the Veteran 
is in a state of near-continuous panic and depression affecting 
his ability to function independently, appropriately, and 
effectively.  Indeed, he works and manages his own affairs and 
daily activities of living.  The Veteran complains of memory and 
thinking difficulties; however, these symptoms are already 
contemplated in a 50 percent evaluation.  Moreover, on mental 
status examination, there was no evidence of a thought disorder.  
He has also been described at all times as alert and oriented 
times three and appropriately attired and well-groomed.  The 
Veteran maintains that keeping a knife under his bed is an 
"obsessional ritual."  Such ritual, however, does not interfere 
with the Veteran's routine activities.  He has been described as 
capable of performing the activities of daily living.  He later 
described his use of illegal drugs and cross-dressing as 
obsessional rituals, which he maintained began in Vietnam and had 
continued since then.  The Veteran had previously reported on 
numerous occasions that he had not used illegal drugs in decades 
so this "ritual" is not currently interfering with his routine 
activities.  As for cross-dressing, again, the ritual does not 
affect his physical day-to-day routine activities, including 
work, notwithstanding the effect it has on his emotional being as 
described by the May 2009 VA examiner.  The Veteran does describe 
that he suffers from problems controlling his anger which results 
in periods of violence although by his account, these episodes 
are not unprovoked in the sense that he indicates that such 
episodes are precipitated by him feeling that he was 'wronged' in 
some way.  In any event, notwithstanding the Veteran's difficulty 
with managing his anger, the majority of his symptoms do not more 
nearly approximate the symptomatology associated with a 70 
percent evaluation and are not overall commensurate with a level 
of impairment associated therewith prior to September 28, 2006 
(as further discussed below).  

Period beginning September 28, 2006

The Veteran's PTSD continues to be manifested by the symptoms 
described above (e.g., anger, anxiety, panic attacks, depression, 
etc.).  In addition, he continues to be employed as an office 
manager for an air freight company and continues to have 
interpersonal problems with people on the job.  He, however, also 
indicated to the May 2009 VA examiner that while he had a close 
relationship with his wife over the years, the relationship had 
been experiencing more difficulties in the last year as the 
result of psychotherapy he began in 2008 with VA social worker 
J.I.  He had increased feelings of detachment and estrangement 
from his wife and children since he began the treatment.  The 
Veteran claimed that the majority of his symptoms had worsened 
over the past twelve months when treatment began due to his 
recall and processing of multiple traumatic memories as well as a 
discussion of his functioning since Vietnam.  He maintained that 
his depression had been daily and ongoing since approximately mid 
2008.  His mood was very depressed and worried, which had 
worsened since his treatment.  He also endorsed chronic passive 
suicidal ideation according to the May 2009 VA examiner.  The VA 
examiner further maintained that the Veteran's PTSD symptoms were 
moderate to severe, and assigned a GAF score of 50.  In the 
undated Assessment and Evaluation discussed above, J.I. reported 
that the Veteran recently got into two physical fights at work.  
In a separate statement, the Veteran related that the frequency 
of his therapy sessions had increased due to an increase in his 
symptoms.  At the 2009 VA examination, the Veteran reported on a 
violent episode involving a co-worker that occurred approximately 
six months ago.  

The Veteran reported at various times throughout the pendency of 
his claim that his symptoms were increasing.  There is no clear 
demarcation line of an increase in his symptoms.  While they 
appear to have increased in early to mid 2008, the actual date is 
uncertain given that the Assessment and Evaluation report from 
J.I. is undated.  The only date that is certain for when the 
Veteran first reported to having started experiencing such 
increased symptomatology above the 50 percent level is the 
September 28, 2006, Travel Board hearing.  Accordingly, resolving 
all reasonable doubt in the Veteran's favor, the Board finds that 
the severity of the Veteran's symptoms more nearly approximates a 
70 percent evaluation beginning on September 28, 2006, and such 
staged rating is granted from that date.  

The Board, however, does not find that the Veteran's symptoms are 
productive of impairment associated with a 100 percent evaluation 
on or after that date.  On mental status examination in May 2009, 
the Veteran continued to appear visibly anxious; however, he did 
not exhibit any inappropriate behavior.  The Veteran describes 
that he sometimes loses track of time on account of distractive 
intrusive thoughts; however, this is not akin to spatial 
disorientation.  He continues to be alert and oriented in all 
spheres.  His described memory problems are problematic but 
clearly not of the severity that he cannot remember his own name, 
for example.  Indeed, he would be unable to function in his job 
if that were the case.  There also appears to be an increase in 
the amount of physical altercations the Veteran has been involved 
in from at least 2008; however, he is not in persistent danger of 
hurting others.  The Board finds it very remarkable that the 
Veteran continues to be employed in a managerial position at the 
company despite such purported altercations which suggests that 
the Veteran is not deemed completely responsible for the episodes 
and/or he is not considered a danger to the other company 
employees.  In addition, the May 2009 VA examination continued to 
show that the Veteran does not have gross impairment in thought 
processes or communication, he is not delusional or 
hallucinatory, and he continues to be able to perform the 
activities of daily living.  He also continues to have 
functioning relationships with his wife, sons, and Vietnam 
friends.  In short, the Veteran's symptoms are not more nearly 
productive of total occupational and social impairment.  

Thus, the Board finds that the Veteran is entitled to a higher 
initial rating of 50 percent, but not higher, for the period of 
January 31, 2003, to September 28, 2006, and a higher initial 
rating of 70 percent, but not higher, for the period beginning on 
September 28, 2006.  The Veteran is assigned staged ratings for 
separate periods of time based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Consideration has also been given to whether the schedular 
evaluations are inadequate, thus requiring that the RO refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2009); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably raised 
by the record).  In determining whether an extra-schedular 
evaluation is for consideration, the Board must first consider 
whether there is an exceptional or unusual disability picture, 
which occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
Veteran's service-connected disability.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, the Board must next consider whether 
the disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extra-schedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not required.  
38 C.F.R. § 3.321(b)(1)(2009); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  An 
evaluation in excess of 70 percent is provided for certain 
manifestations of the service-connected PTSD disability but the 
evidence reflects that those manifestations are not present in 
this case.  Additionally, the diagnostic criteria adequately 
describe the severity and symptomatology of the Veteran's 
disability, as the criteria assess the level of occupational and 
social impairment attributable to the Veteran's symptoms.  As the 
Board finds that the Veteran's disability picture is contemplated 
by the rating schedule, the inquiry ends and the Board need not 
consider whether the disability picture exhibits other related 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Accordingly, referral for 
consideration of an extra-schedular rating is not warranted.


ORDER

A higher initial rating of 50 percent for PTSD for the period of 
January 31, 2003, to September 28, 2006, is granted subject to 
the provisions governing the award of monetary benefits.

A higher initial rating of 70 percent for PTSD for the period 
beginning on September 28, 2006, is granted subject to the 
provisions governing the award of monetary benefits.

      (continued on next 
page)


REMAND

After a review, the Board observes that further development is 
required prior to adjudicating the Veteran's service connection 
claims.

Hepatitis C

Pursuant to the Board's 2007 Remand, the Veteran was afforded a 
VA examination in April 2009.  In response to the question of 
whether it was at least as likely as not that the Veteran's 
hepatitis C was etiologically related to exposure to the blood of 
fellow servicemen during combat, the VA examiner responded that 
she could not answer this question without resorting to mere 
speculation because there was no documentation in the service 
medical records of any exposure to blood or body fluids in 
service.  

According to an April 2003 statement, the Veteran contends that 
he contracted hepatitis C from exposure to an unsanitized 
"pneumatic syringe-gun" used on multiple servicemen, and from 
engagement in promiscuous sexual activity in Vietnam.  Also, he 
contends that his duties as a combat marine included carrying 
dead and wounded marines who bled heavily into his mouth, eyes, 
face, and nose; he could not help but swallow some of the blood.  
The Board recognizes that service treatment records do not 
document any of these claimed exposures.  The Veteran's DD Form 
214, however, shows he was awarded the Combat Action Ribbon in 
connection with his service in the Vietnam War.  

In the case of any veteran who engaged in combat with the enemy 
in active service during a period of war, campaign, or 
expedition, VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been incurred 
in or aggravated by such service satisfactory lay or other 
evidence of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that there is 
no official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable doubt 
in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002).  The 
Veteran is a combat veteran as evidenced by his award of the 
Combat Action Ribbon.  Carrying dead and wounded marines who bled 
heavily is consistent with the circumstances, conditions, or 
hardships of such combat service.  Thus, the Board finds the 
Veteran's contention that he ingested bodily fluids (blood) from 
carrying servicemen constitutes satisfactory lay evidence that he 
ingested blood in service.  Id.  In addition, exposure to an 
unsanitized "pneumatic syringe-gun" and engagement in 
promiscuous sexual activity are consistent with the place, type, 
and circumstances of the Veteran's service.  38 U.S.C.A. 
§ 1154(a) (West 2002).  Thus, the Board finds his contentions on 
these points credible as well as to the incurrence element of his 
service connection claim.  

A VA medical examination is inadequate for rating purposes if it 
impermissibly relies on the absence of service records 
corroborating an injury to conclude that there is no relationship 
between the claimed disability and military service.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 40 (2007).  As discussed above, 
the Board accepts as true that the Veteran ingested blood and 
that he was exposed to an unsanitized immunization gun and 
engaged in risky sexual activity during service.  As the April 
2009 VA examiner's opinion is based solely on the lack of 
evidence of in-service risk factors of exposure and the Board 
finds that there is such evidence, the VA examination is 
inadequate and the Veteran must be afforded a new VA examination 
and opinion.  

Furthermore, the Board observes that a May 1970 VA treatment 
record noted that the Veteran presented with complaints of pain 
on the left side of his neck and lumps on the back of his head 
two days prior.  The examiner at that time noted an assessment of 
cervical lympadenopathy and rule out infectious mononucleosis.  
Thereafter, VA inpatient treatment records dated from March 1971 
to April 1971 noted that the Veteran acknowledged that he had 
been using drugs, including heroin, LSD, marijuana, and speed.  
Preliminary diagnoses were urticaria, possible angioneurotic 
edema, rule out secondary to drug abuse, and rule out infectious 
mononucleosis.  The final report noted, as relevant, diagnoses of 
serum hepatitis, drug addiction (heroin, barbiturates, and 
hallucinogenics), and urticaria.  At the September 2006 Board 
hearing, the Veteran was adamant that he did not use drugs 
intravenously in 1970, but rather, he began using drugs 
intravenously around 1972 when he traveled around the country.  
The Veteran also contends that the 1970 treatment record is proof 
that he was treated for hepatitis in 1970 prior to the 1971 
hospitalization.  [He appears to contend that since he was 
suspected to have infectious mononucleosis in 1970, and again in 
1971, but in the latter case, the diagnosis was changed to serum 
hepatitis, that he must have had hepatitis back in 1970.]  He 
also contends that he was erroneously diagnosed with hepatitis B 
in 1970/1971.  At the September 2006 Board hearing, he testified 
that based on a blood test [August 2004 VA Clinical Laboratory 
Report on a July 2003 lab specimen], a VA doctor advised him that 
although he was told he had hepatitis B back in 1970, that was 
not possible because he had no antibodies in his blood of 
Hepatitis A or B.  A July 2003 VA treatment record does show that 
the Veteran reported that he had a history of hepatitis B in 1970 
but the examiner observed that the Veteran's AntiHBs were 
negative according to a July 2003 lab specimen.  Thus, the new VA 
examination and opinion should include consideration of the 
foregoing evidence. 

Lastly, the Board observes that in VA Form 21-4142 (Authorization 
and Consent to Release Information to VA) dated in April 2003, 
the Veteran indicated that he received treatment for his 
hepatitis C from Dr. S.E.  The RO requested these records from 
Dr. S.E. in an April 2003 letter; however, he did not respond.  
The duty to assist requires that at least one more attempt should 
be made to obtain the identified records.  See 38 C.F.R. § 
3.159(c)(1) (2009) (providing that VA will make reasonable 
efforts to obtain relevant records from non-Federal governmental 
sources, which generally consists of an initial request, and if 
the records are not received, at least one follow-up request).

Asthma

The Veteran contends that during his service in the Republic of 
Vietnam while on patrol he experienced an episode in which he had 
problems breathing.  He was medivaced to a hospital in DaNang 
where he was hospitalized and treated with antibiotics.  The 
doctors advised him that he had contracted a bacterial infection 
in his right lung but they were not sure what kind.  In the 2007 
Remand, the Board recognized that service treatment records 
showed that the Veteran was hospitalized for four days in June 
1968 for treatment of hives and that, approximately three weeks 
prior to the onset of hives in late June 1968, the Veteran had 
been given a course of oral penicillin for bronchitis.  The 
record shows that in the Veteran's January 2003 application for 
compensation benefits, he maintained that the episode occurred in 
October 1969.  In an April 2003 statement, he indicated that the 
episode occurred in August 1969.  In a statement received in 
September 2004, it appears the Veteran settled on January 1970, 
as being the date the episode occurred.  The Veteran submitted a 
September 2004 statement from a member of his platoon (P.S.) who 
concurred that the episode occurred in January 1970.  

Pursuant to the Board's 2007 Remand, the Veteran was afforded a 
VA examination in April 2009.  In response to the question of 
whether any asthma diagnosed on examination was etiologically 
related to service, including the in-service episode of treatment 
for bronchitis in June 1968, the VA examiner responded in the 
negative.  The VA examiner explained that the Veteran was treated 
for an acute respiratory infection that resolved with antibiotic 
treatment.  Service personnel records received in May 2008 after 
the Board's 2007 Remand, however, reveal that the Veteran served 
in the Republic of Vietnam from May 1969 to March 1970.  Service 
treatment records indicate the June 1968 event occurred 
stateside.  Thus, the DaNang breathing episode the Veteran claims 
caused his current asthma disability is not the same episode 
documented stateside in June 1968.  Accordingly, the Board cannot 
find that the April 2009 VA examination is responsive to the 
Veteran's direct service connection theory of entitlement.  

Moreover, as the service treatment records do not document the 
claimed DaNang breathing episode, the Board finds that the duty 
to assist requires efforts to obtain the inpatient clinical 
records on the Veteran's hospitalization in January 1970.  
Inpatient clinical records are often maintained separately from 
service treatment records and filed according to the hospital 
where treatment occurred.  Thus, such records need to be 
specifically requested.  Then, the Veteran should be afforded a 
new VA examination for an opinion on whether any asthma diagnosed 
on examination is etiologically related to an in-service episode 
of treatment for breathing problems in January 1970.  In the 
event no inpatient clinical records are found after an exhaustive 
search, the examiner will be asked to accept as true for purposes 
of this remand that the episode occurred essentially as the 
Veteran has related this event.  In this regard, the Board notes 
that the Veteran and P.S. are competent to report on factual 
matters of which they have first-hand knowledge.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the 
Veteran is also competent to testify as to a symptom such as 
problematic breathing, which is non-medical in nature.  See Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Board also finds 
the Veteran credible on this point as there is no evidence of 
record that calls into question his veracity.  Caluza v. Brown, 7 
Vet. App. 498, 511 (1995).

Lastly, in the 2007 Remand, the Board recognized that in addition 
to claiming service connection for asthma on a direct basis, the 
Veteran also asserted that the panic attacks he experienced as a 
result of his service-connected PTSD were exacerbating his 
asthma, and therefore service connection for asthma was also 
being sought on a secondary basis.  (See Transcript at page 20.)  
The Board noted that although a March 2003 letter provided 
notification of the effect of the VCAA on his claim for service 
connection for asthma on a direct basis, no notice had been 
provided with respect to the secondary service connection claim.  
Accordingly, the Board directed that a corrective VCAA notice 
must be issued with respect to the asthma claim.  

On remand, the AMC issued another VCAA letter to the Veteran in 
January 2008.  While the notice correctly advised the Veteran 
that he should submit "evidence showing a connection between 
[his] asthma disability and [his] service connected Post-
traumatic stress disorder," the specific elements necessary to 
establish service connection for a disability on a secondary 
basis were inexplicably not set forth in the "What the Evidence 
Must Show" portion of the notice.  Since the claim is already 
being remanded, the AMC should take this opportunity to mail the 
Veteran a corrective VCAA letter to include the secondary service 
connection boiler plate language.  

Accordingly, this case is REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA 
notice that sets forth the elements 
necessary to establish service connection 
for asthma as secondary to service-
connected PTSD.  Also, ask the Veteran to 
identify the hospital from which he 
received inpatient antibiotic treatment for 
breathing problems in DaNang, Vietnam in 
January 1970.  

2.  Make an additional attempt to obtain 
private treatment records from Dr. S.E. 
(previously indentified in VA Form 21-4142 
dated in April 2003).  

3.  Obtain inpatient clinical records 
pertaining to treatment the Veteran 
reportedly received for breathing problems 
at a hospital in DaNang, Vietnam, in 
January 1970.  If such records are not 
available, a search of extracts of the 
Office of the Surgeon General (SGO) should 
be conducted or any other appropriate 
custodian.  All efforts must be documented 
in the claims file. 

4.  After completion of the above 
development, schedule the Veteran for an 
appropriate examination to determine the 
nature of any hepatitis C disorder, and to 
provide an opinion as to its possible 
relationship to service.  The claims file 
should be provided to and reviewed by the 
examiner to include consideration of the 
May 1970 VA treatment record, March 1971 to 
April 1971 VA inpatient treatment records, 
August 2004 VA Clinical Laboratory Report, 
and July 2003 VA treatment records.  The 
examination report should reflect that the 
claims file was reviewed.  

The examiner should opine as to whether it 
is at least as likely as not (i.e., at 
least a 50 percent probability or greater) 
that any current hepatitis C is related to 
in-service (1) ingestion of blood, (2) 
exposure to an unsanitized "pneumatic 
syringe-gun," (3) engagement in risky 
sexual activity, and/or (4) any other 
identified event, injury or disease in 
service.  For purposes of providing this 
opinion only, the examiner should accept as 
true that the Veteran ingested blood and 
that he was exposed to an unsanitized 
"pneumatic syringe-gun," and engaged in 
risky sexual activity during service.  

The examiner should provide a clinical 
rational for all opinions expressed.  If 
the examiner is of the opinion that an 
opinion cannot be provided without 
resorting to speculation, then he/she must 
provide a detailed medical explanation as 
to why this is so.  

5.  Schedule the Veteran for an appropriate 
examination to determine the nature of any 
asthma disorder, and to provide an opinion 
as to its possible relationship to service.  
The Veteran's claims file should be made 
available to and reviewed by the examiner, 
and the examination report should reflect 
that this was done.  

The examiner should opine as to whether it 
is at least as likely as not (i.e., at 
least a 50 percent probability or greater) 
that any current asthma disorder is related 
to in-service breathing problems treated 
with antibiotics in January 1970, or is 
otherwise related to an event, injury, or 
disease in service.  Even if there is no 
documentation of such in-service antibiotic 
treatment of breathing problems in January 
1970, the examiner should accept as true 
the occurrence of this event and the 
opinion should address the etiological 
relationship between the in-service event 
and the current asthma disorder.  

The examiner should provide a clinical 
rational for all opinions expressed.  If 
the examiner is of the opinion that an 
opinion cannot be provided without 
resorting to speculation, then he/she must 
provide a detailed medical explanation as 
to why this is so.  

6.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond before the case is returned to the 
Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


